Case 4:17-cr-00116 Document 485-1 Filed on 12/29/20 in TXSD Page 1 of 1

Executive Grant of Clemency

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

WHEREAS STEPHEN E. STOCKMAN, Reg. No. 23502-479, was convicted, in the
United States District Court for the Southern District of Texas on an indictment (Docket No.
4:17CR00116-002) of violations of Sections 2, 371, 1001(a)(2), 1341, 1343, 1956(a)(1)(B)(i).
and 1957, Title 18, Section 7206(1), Title 26, and Sections 30109(d)(1)(A)(i), 30109(d)(1)(D),
30116(a)(1)(A), 30116(a)(7)(B)(i), and 30122, Title 52, United States Code, for which a total
sentence of 120 months’ imprisonment, three years’ supervised release, $1,014,718.51
restitution, and a special assessment of $2,300 was imposed on November 7, 2018; and

WHEREAS the said STEPHEN E. STOCKMAN has been confined continuously since
November 30, 2018, and is presently incarcerated at the Federal Correctional Institution—
Beaumont Low in Beaumont, Texas; and

WHEREAS it has been made to appear that the ends of justice do not require the said
STEPHEN E. STOCKMAN to remain confined until his currently projected release date of
December 28, 2026, and the safety of the community will not be compromised if he is released;

NOW, THEREFORE, BE IT KNOWN that I, DONALD J. TRUMP, President of the
United States of America, in consideration of the premises, divers other good and sufficient
reasons me thereunto moving, do hereby grant clemency to the said STEPHEN E.
STOCKMAN: I commute the 120-month prison sentence imposed upon the said STEPHEN E.
STOCKMAN to time served. I leave intact and in effect the remaining three-year term of
supervised release with all its conditions, the unpaid balance of his $1,014,718.51 restitution
obligation, if any, and all other components of the sentence.

I HEREBY DESIGNATE, direct, and empower, the Office of the Pardon Attorney, as
my representative, to deliver to the Bureau of Prisons, to the United States District Court for the
Southern District of Texas, and to the said STEPHEN E. STOCKMAN a certified copy of this
document as evidence of my action in order to carry into effect the terms of this grant.

I ALSO DIRECT the Bureau of Prisons, upon receipt of this warrant, to effect the
immediate release of the said STEPHEN E. STOCKMAN with all possible speed.

IN TESTIMONY WHEREOF | have hereunto signed my name and caused the seal of
the Department of Justice to be affixed.

Done at the City of Washington in the District of
Columbia this twenty-second day of December in

   

DONALD J. TRUMP
President

 
